Judgment in favor of plaintiff for $25,346.70, unanimously reversed, on the law, and on the facts, the verdict vacated, and a new trial granted, with costs to defendant-appellant, unless plaintiff stipulates *593to accept $15,000 in lieu of the award by verdict in reduction of the judgment, in which event the judgment is modified to that extent, and is affirmed as thus modified, with costs to defendant-appellant. In this personal injury negligence action it is evident that the jury verdict is grossly excessive in its award of damages, and that a verdict in excess of $15,000 is not warranted by the record. Settle order on notice. Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.